Exhibit 10(a)(xxii)
COUSINS PROPERTIES INCORPORATED
2009 INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE
GRANT
     This Stock Grant Certificate (the “Certificate”) evidences the grant by
Cousins Properties Incorporated (“CPI”), in accordance with the Cousins
Properties Incorporated 2009 Incentive Stock Plan (the “Plan”) and the terms and
conditions below, of «NumberofShares» shares of common stock of CPI (the
“Stock”) to «KeyEmployee» (“Key Employee”). This Stock grant (the “Award”) is
granted effective as of «Date» which is referred to as the “Grant Date.”

            COUSINS PROPERTIES INCORPORATED
      By:           Name:           Title:        

TERMS AND CONDITIONS
     § 1 Plan and Grant Certificate. This Award is subject to all of the terms
and conditions in this Certificate and in the Plan. If a determination is made
that any term or condition in this Certificate is inconsistent with the Plan,
the Plan will control. All of the capitalized terms not otherwise defined in
this Certificate will have the same meaning in this Certificate as in the Plan.
A copy of the Plan will be available to Key Employee upon written request to the
Secretary of CPI.
     § 2 Stockholder Rights. Key Employee will have (a) the right to receive all
cash dividends on all of the shares of Stock and (b) the right to vote the
shares while the shares remain subject to forfeiture under § 3. If Key Employee
forfeits shares under § 3, Key Employee will at the same time forfeit Key
Employee’s right to vote the shares and to receive future cash dividends paid
with respect to the shares.
     Any stock dividends or other noncash distributions of property made with
respect to shares that remain subject to forfeiture under § 3 will be held by
CPI, and Key Employee’s rights to receive such stock dividends or other property
will vest under § 3 at the same time as the shares with respect to which the
stock dividends or other property are attributable.
     Except for the right to receive cash dividends and vote described in this §
2, Key Employee will have no rights as a stockholder with respect to any shares
of Stock until those shares become vested under § 3.

 



--------------------------------------------------------------------------------



 



     § 3 Forfeiture and Vesting. Key Employee will vest in 100% of the shares of
Stock on the third anniversary of the Grant Date, provided Key Employee
continuously remains an employee of CPI or an Affiliate, Parent or Subsidiary of
CPI from the Grant Date through the vesting date. In addition, Key Employee
shall become 100% vested in the shares of Stock upon death.
     If there is a Change in Control of CPI, Key Employee’s rights, if any, with
respect to the shares of Stock shall be determined in accordance with § 14 of
the Plan. If Key Employee’s employment terminates prior to the vesting date, Key
Employee will forfeit all unvested shares. A transfer of employment between or
among CPI or an Affiliate, Parent or Subsidiary of CPI will not be treated as a
termination of employment under this § 3.
     If shares are forfeited, the shares (together with any stock dividends or
other noncash distributions made with respect to the shares that have been held
by CPI) automatically will revert back to CPI.
     § 4 Stock Certificates. CPI will issue a stock certificate (or at its
election establish a book entry account) for the shares of Stock in the name of
Key Employee upon Key Employee’s execution of the irrevocable stock power in
favor of CPI attached hereto as Exhibit A. If a physical stock certificate is
issued, the Secretary of CPI will hold the stock certificate representing such
shares and any distributions made with respect to such shares (other than cash
dividends) until such time as the shares have vested or have been forfeited. As
soon as practicable after the vesting date, CPI will transfer to Key Employee or
Key Employee’s delegate physical custody of a stock certificate reflecting the
shares that have vested and become nonforfeitable on such date (together with
any distributions made with respect to the shares that have been held by CPI).
     § 5 No Transfer. Key Employee shall have no right to transfer or otherwise
alienate or assign Key Employee’s interest in any shares of Stock before Key
Employee vests in the shares under § 3.
     § 6 Withholding. Any amounts required to be withheld as a result of the
transfer to Key Employee of shares of Stock or any dividends or other payments
made with respect to shares of Stock shall be withheld from Key Employee’s
regular cash compensation, from the shares of Stock, from any cash dividend
payable with respect to unvested shares of Stock, or pursuant to such other
means as CPI or an Affiliate, Parent or Subsidiary of CPI deems reasonable and
appropriate under the circumstances.
     § 7 Rule 16b-3. CPI shall have the right to amend this Stock grant to
withhold or otherwise restrict the transfer of the shares of Stock to Key
Employee as CPI deems appropriate in order to satisfy any condition or
requirement under Rule 16b-3 to the extent Section 16 of the 1934 Act is
applicable to the grant or transfer.
     § 8 Other Laws. CPI may refuse to transfer shares of Stock to Key Employee
if the transfer of such shares might violate any applicable law or regulation.
Pending a

- 2 -



--------------------------------------------------------------------------------



 



final determination as to whether a transfer would violate any applicable law or
regulation, CPI may refuse such transfer if it believes in good faith that such
transfer might violate any applicable law or regulation.
     § 9 No Right to Continue Employment. Neither the Plan, this Certificate,
nor any related material is intended to give Key Employee the right to continue
in employment with CPI or an Affiliate, Parent or Subsidiary of CPI or to
adversely affect the right of CPI or an Affiliate, Parent or Subsidiary of CPI
to terminate Key Employee’s employment with or without cause at any time.
     § 10 Governing Law. The Plan and this Certificate are governed by the laws
of the State of Georgia.
     § 11 Binding Effect. This Certificate is binding upon CPI, its Subsidiaries
and Affiliates, and Key Employee and their respective heirs, executors,
administrators and successors.
     § 12 Headings and Sections. The headings contained in this Certificate are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Certificate. Any references to sections (§) in this
Certificate shall be to sections (§) of this Certificate unless otherwise
expressly stated as part of such reference.

- 3 -



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
     For value received, as a condition to the issuance to the undersigned of
the «NumberofShares» shares of common stock (the “Stock”) of Cousins Properties
Incorporated (“CPI”) subject to that certain Stock Grant Certificate dated as of
«Date» (the “Certificate”), the undersigned hereby assigns and transfers to CPI,
effective upon the occurrence of any forfeiture event described in the
Certificate, any then-unvested shares of Stock for purposes of effecting any
forfeiture called for under § 3 of the Certificate, and does hereby irrevocably
give CPI the power (without any further action on the part of the undersigned)
to transfer such shares of stock on the books of CPI to effect any such
forfeiture. This irrevocable stock power shall expire automatically with respect
to the shares of stock subject to such Stock grant on the date such shares of
stock are no longer subject to forfeiture under § 3 of the Certificate or, if
earlier, immediately after such a forfeiture has been effected with respect to
such shares of stock.

             
 
   
[Signature]
     
 
   
 
   
[Print Name]
     
 
   
 
   
[Date]

